Exhibit 10.6 ESSENDANT INC. MANAGEMENT INCENTIVE PLAN Performance-Based Cash Award Agreement This Award Agreement (this “Agreement”), dated [[DATE]] (the “Award Date”), is by and between [[FIRSTNAME]] [[LASTNAME]] (the “Participant”), and Essendant Inc., a Delaware corporation (the “Company”).Any term capitalized but not defined in this Agreement will have the meaning set forth in the Company’s Management Incentive Plan (the “Plan”). In the exercise of his discretion to grant awards under the Plan, the President and Chief Executive Officer has determined that Participant should receive an award of cash under the Plan, on the following terms and conditions: 1. Grant.The Company hereby grants to Participant an award (the “Award”) consisting of [[dollar amount granted]] (the “Target Number”), subject to adjustment as provided in the Plan, and subject to possible increase to as many as one and one half times the adjusted Target Number, or decrease to as low as zero, depending on the degree to which the Company has satisfied the performance goals specified in Appendix A to this Agreement. The Award will be subject to the terms and conditions of the Plan and this Agreement. 2. Vesting; Effect of Date of Termination.For purposes of this Agreement, “Vesting Date” means the earlier of [[DATE]], or such other date upon which a vesting event occurs pursuant to this Section 2. (a) The Award will vest on the Vesting Date (i)if the Participant’s Date of Termination has not occurred before the Vesting Date, and (ii)only to the extent the Award has been earned as provided in Section3 during the period (the “Performance Period”) from [[DATE]] to [[DATE]] (the “Determination Date”). The period from the Award Date through the Vesting Date is referred to as the “Vesting Period.” Except as provided in paragraphs 2(b)through 2(f), if the Participant’s termination date (the “Date of Termination”) occurs for any reason prior to the Vesting Date, the Award will be forfeited as of the Participant’s Date of Termination. (b) If the Participant’s Date of Termination occurs during the Vesting Period, but prior to a Change of Control, by reason of the Participant’s death or Permanent and Total Disability (as defined in paragraph 2(f)), a portion of the Award will become vested as of the Participant’s Date of Termination.That portion shall be equal to an amount determined by multiplying the Target Number by a fraction, the numerator of which shall be the number of whole months elapsed from the Award Date through the Date of Termination, and the denominator of which shall be 36.The remaining portion of the Award that does not vest as provided in this paragraph shall be forfeited as of the Participant’s Date of Termination. (c) If the Participant’s Date of Termination occurs during the Vesting Period, but prior to a Change of Control, by reason of the Participant’s Retirement (as defined in paragraph 2(h)), then except as provided in paragraph 2(d), the Award will remain outstanding until the Vesting Date, at which point a prorated portion of the Award will vest to the extent that it has been earned as provided in Section3 during the Performance Period, but only if the following conditions have been satisfied: (i)the Participant has provided the Company with written notice of his or her intent to retire at least 3 months prior to the Participant’s Date of Termination (but such advance notice shall not be required if Retirement occurs as a result of the Participant’s involuntary Separation from Service without Cause or the Participant’s Separation from Service for Good Reason (as defined in the Company’s 2015 Long Term Incentive Plan, as amended)); and (ii)the Participant executes a release of claims and an agreement not to compete in such forms as the Company may prescribe, and such release and agreement have become fully effective, within 60 days following the Participant’s Date of Termination. If the conditions described in the preceding sentence are not satisfied, the Award shall be forfeited as of the Participant’s Date of Termination. The proration described in this paragraph 2(c) shall be accomplished as follows: (A) following the Determination Date, the President and Chief Executive Officer shall determine the portion of the Award that the Participant would have earned pursuant to Section 3 if he or she had remained employed through the Vesting Date, then (B) that portion of the Award shall be multiplied by a fraction, the numerator of which is the number of full months occurring between the Award Date and the Participant’s Date of Termination, and the denominator of which is 36. (d) If (i) a Change of Control occurs during the Vesting Period and prior to the Participant’s Date of Termination, or (ii) a Change of Control occurs after the Participant’s Retirement, but prior to the Determination Date, then in either case the Award will become fully vested with respect to the Target Number as of the date of such Change of Control. For the avoidance of doubt, the provisions of this paragraph 2(d) will apply after the Participant’s Retirement only if the conditions set forth in paragraph 2(c) have been satisfied in connection with such Retirement. (e) If (i) the Participant’s Date of Termination occurs during the Vesting Period, but prior to a Change of Control, as a result of the Participant’s involuntary Separation from Service without Cause or the Participant’s Separation from Service for Good Reason (but excluding the Participant’s Retirement if the conditions in paragraph 2(c) are satisfied in connection with such Retirement), (ii) a Change of Control then occurs within six months following the Participant’s Date of Termination, and (iii) the President and Chief Executive Officer determines that there is clear evidence that the Participant’s termination of employment was made in contemplation of the Change of Control, then an amount equal to the Target Number will become vested hereunder and paid to the Participant pursuant to Section 4. (f) For purposes of this Agreement, the term “Permanent and Total Disability” means the Participant’s inability, due to illness, accident, injury, physical or mental incapacity or other disability, effectively to carry out his or her duties and obligations as an employee of the Company or its Subsidiaries or to participate effectively and actively as an employee of the Company or its Subsidiaries for 90 consecutive days or shorter periods aggregating at least 180 days (whether or not consecutive) during any twelve-month period. Notwithstanding the foregoing, to the extent necessary to cause the Award to comply with the requirements of Section409A of the Internal Revenue Code, as amended (the “Code”), “Permanent and Total Disability” shall mean a “disability” as described in Treasury Regulations Section 1.409A-3(i)(4). (g) For purposes of this Agreement, a Date of Termination shall be deemed to have occurred only if on such date the Participant has also experienced a “separation from service” as defined in the regulations promulgated under Code Section409A (a “Separation from Service”). (h) For purposes of this Agreement, “Retirement” means the Participant’s Separation from Service occurring after the Participant has reached age 60 and, as of the applicable Date of Termination, has completed at least five years of continuous service with the Company and its Subsidiaries. (i) For purposes of this Agreement, a Change of Control shall be deemed to have occurred only if such event would also be deemed to constitute a “change in control event” (as described in Treasury Regulation Section 1.409A-3(i)(5)(i)) with respect to the Company.
